Citation Nr: 1029389	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  08-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a diaphragmatic/hiatal 
hernia.

2.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issue of entitlement to an evaluation in excess of 30 
percent for residuals of a pleural cavity injury has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from February 1943 to November 
1945; he was awarded the Purple Heart Medal and the Combat 
Infantryman's Badge.  

The case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Phoenix, Arizona (RO).  
The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in June 2010, 
and a transcript of the hearing is of record.

For reasons discussed hereinbelow, the issue of service 
connection for a diaphragmatic/hiatal hernia is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claims for service connection for PTSD and COPD, 
and he has otherwise been assisted in the development of his 
claims.

2.  The Veteran has engaged in combat.

3.  A March 2000 VA evaluation did not find the Veteran's current 
respiratory disability to be related to service injury.

4.  A March 2008 VA psychiatric evaluation did not find any 
psychiatric disorder.  

5.  The Veteran does not have PTSD that is due to an event or 
incident of his active service.

6.  The Veteran does not have COPD that is due to an event or 
incident of his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).

2.  The criteria for service connection for COPD are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  
VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  After having carefully reviewed the record 
on appeal, the Board has concluded that the notice requirements 
of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the 
Veteran in January 2008, prior to adjudication, which informed 
him of the requirements needed to establish entitlement to 
service connection.

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims file after the letter.  

The January 2008 letter to the Veteran provided information 
concerning evaluations and effective dates that could be assigned 
should service connection be granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination for respiratory 
disability was conducted in March 2000 and a VA psychiatric 
evaluation was conducted in March 2008.

All available evidence has been obtained and there is sufficient 
medical evidence on file on which to make a decision on the 
issues decided herein.  The Veteran has been given ample 
opportunity to present evidence and argument in support of his 
claims, including at his June 2010 travel board.  All general due 
process considerations have been complied with by VA, and the 
Veteran has had a 
meaningful opportunity to participate in the development of the 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).  


Analysis of the Claims

In its decisions, the Board is required to apply case law issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.

The Veteran seeks service connection for PTSD and COPD.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and that the 
appeals will be denied.

Service Connection

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for a disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  



In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  Section 1154(b) does not establish service connection 
for a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  


PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually occurred, 
and a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 C.F.R. § 
3.304(f).  

If it is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy, and the 
claimed stressor is related to combat, the Veteran's lay 
testimony regarding the reported stressor must be accepted as 
conclusive evidence as to its actual occurrence and no further 
development or corroborative evidence will be necessary.  See 38 
U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  

The Veteran has engaged in combat with the enemy.  Although the 
Veteran engaged in combat, there still must be a diagnosis of 
PTSD and a nexus opinion linking the Veteran's PTSD to combat.  
In this case, the Veteran has never provided a specific stressor.  
When he was provided a VA psychiatric evaluation in March 2008, 
it was concluded by the examiner that the Veteran did not have a 
psychiatric disorder.  

Additionally, the Veteran testified in June 2010 that he filed a 
claim for service connection for PTSD primarily because he was 
told to by a prior service representative, who said that anyone 
who had been awarded the Purple Heart must have PTSD.  

The Board has carefully considered the Veteran's request raised 
by his representative at the June 2010 hearing that another VA 
examination be conducted.  However, there is no basis for such an 
action.  In an extensive colloquy conducted at the hearing, the 
Veteran denied such symptoms of PTSD that would suggest that he 
has a disorder which would trigger VA's duty to assist him under 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159. The Veteran testified 
that he did not have nightmares, was not depressed, and had not 
seen a mental health care provider.

Further, as there is no diagnosis of PTSD, there cannot be a 
nexus opinion linking a diagnosis of PTSD to service.  Therefore, 
service connection must be denied.

COPD

The Veteran's service treatment records reveal that he incurred 
shell fragment wounds (SFW) of the chest in June 1944 due to 
enemy fire.  Diagnoses included penetrating SFW of the left 
chest, laceration of the lung, left hemopneumothorax, foreign 
body (metal) in the left lung, and laceration of the diaphragm.  
The Veteran's lungs were reported to be normal on discharge 
examination in November 1945.  He was granted service connected 
for a splenectomy and residuals of a left pleural cavity injury 
in December 1945.  

As a general matter, a separation examination report is generated 
with a view towards ascertaining the Veteran's then-state of 
physical fitness; it is akin to a statement of diagnosis or 
treatment and is therefore of increased probative value, 
reflecting the Veteran's then state of physical fitness.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although 
formal rules of evidence do not apply before the Board, recourse 
to the Federal Rules of Evidence may be appropriate if it assists 
in the articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. 
(1987), pp. 245-46 (many state jurisdictions, including the 
federal judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of past 
physical condition on the rational that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong motive 
to tell the truth in order to receive proper care).

When examined by VA in February 1948, the Veteran's respiratory 
system was considered normal.

According to an October 1948 chest x-ray, there was a very small 
amount of irregular increased linear density in the left 
infraclavicular region; the Veteran's chest was considered to be 
within normal limits.

A medical certificate on the back of an Application For Hospital 
Treatment Or Domiciliary Care, which is stamped in October 1948, 
includes a diagnosis of mild chronic bronchitis. Bronchitis was 
diagnosed in VA treatment records dated in June 1990.

The Veteran complained on VA evaluation in May 1992 of difficulty 
breathing.  The diagnosis was non-tubercular lung disease, minor 
on examination.

The Veteran complained of shortness of breath on VA evaluation in 
March 2000.  Although the examiner did not specifically note that 
the claims file had been reviewed, he cited to the Veteran's 
medical history and to medical evidence in the file.  It was 
noted that the Veteran was a former smoker.  It was reported that 
the Veteran did not describe any symptoms of bronchospasm, 
wheezing, or of chronic bronchitis.  Pulmonary function studies 
showed obstructive disease but no restrictive disease.  

The examiner reported that the Veteran had developed significant 
shortness of breath, apparently over the previous few years, but 
that the Veteran's respiratory problems were not related to his 
service chest injury.  Shipwash v. Brown, 8 Vet.App. 218 (1995); 
Flash v. Brown, 8 Vet.App. 332 (1995) (Regarding the duty of VA 
to provide medical examinations conducted by medical 
professionals with full access to and review of the Veteran's 
claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008) (Holding that it is not necessary for a VA medical 
examiner to specify review of the claims folder where it is clear 
from the report that the examiner has done so and is familiar 
with the claimant's extensive medical history). 

VA outpatient records for November 2009 reveal COPD.  There was 
an assessment in November 2009 of shortness of breath, likely 
secondary to heart failure.

The Veteran testified in June 2010 that he has breathing problems 
that he believes are related to his service SFW injury.

The Veteran is currently service connected for several 
disabilities due to his service combat injuries, including a 
splenectomy and residuals of a left pleural cavity injury.  
However, because there is no evidence of COPD until many years 
after service discharge and the nexus opinion on file is against 
the claim, service connection for COPD is denied.

The Board has considered the Veteran's written statements on file 
in support of his claim.  To the extent that he has alleged that 
he has had COPD problems since service, the Board finds this 
contention not credible, as the objective evidence of record does 
not substantiate his allegation.  The absence of breathing 
problems or evidence of COPD for many years after service and the 
March 2000 nexus opinion contradict his assertion. 

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the service connected claim denied above, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for COPD is denied.


REMAND

The Veteran's service treatment records include an August 1943 
diagnosis of an inguinal hernia and an August 1944 diagnosis of a 
left diaphragmatic hernia.  The issue of service connection for a 
right inguinal hernia was denied in an unappealed rating decision 
in February 1947.  The Veteran filed a claim for service 
connection for a diaphragmatic hernia in December 2007.  It 
appears from a review of the record that the issue of service 
connection for a diaphragmatic/hiatal hernia was treated as a 
claim to reopen, as the Veteran was sent a VA letter to this 
effect in October 2008.  

Although the Veteran's June 2008 notice of disagreement addresses 
a ventral and inguinal hernia, his December 2007 claim and his 
November 2008 substantive appeal addresses a diaphragmatic 
hernia.  Additionally, the Veteran described his hernia at his 
June 2010 hearing as a diaphragmatic hernia.  Consequently, the 
Board concludes that the Veteran is actually seeking service 
connection for a diaphragmatic/hiatal hernia.  
Because an inguinal hernia and a diaphragmatic/hiatal hernia are 
not the same disability, and because a diaphragmatic/hiatal 
hernia was not denied in February 1947, the Board finds the 
current hernia claim to be a new claim and not a claim to reopen.   

As noted above, a left diaphragmatic hernia was diagnosed in 
service.  There is also a post-service diagnosis of a hiatal 
hernia in August 1991.  However, there is no recent examination 
and nexus opinion on whether the Veteran currently has a 
diaphragmatic/hiatal hernia due to service.

Based on the above, the Board finds that additional development 
is warranted prior to Board adjudication of the issue of service 
connection for a diaphragmatic/hiatal hernia.

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the Veteran 
has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there is 
a need to verify the nature and etiology of a disability.  See 
also 38 C.F.R. § 3.159 (2009).

Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AMC/RO must ascertain if the Veteran 
has received any VA, non-VA, or other medical 
treatment for a diaphragmatic/hiatal hernia 
that is not evidenced by the current record.  
The Veteran will be provided with the 
necessary authorizations for the release of 
any treatment records not currently on file.  
The AMC/RO will then attempt to obtain these 
records and associate them with the claims 
folder.  If VA is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it must inform the Veteran of this 
and provide him an opportunity to submit 
copies of the outstanding medical records.  

2.  After the above development has been 
completed, the AMC/RO must arrange for a VA 
examination to determine whether the Veteran 
currently has a diaphragmatic/hiatal hernia 
due to service.  The following considerations 
will govern the examination:

a.  The entire claims folder and a 
copy of this remand will be made 
available to the examiner in 
conjunction with this examination.   
The examination report must reflect 
review of pertinent material in the 
claims folder.  

b.  After reviewing the claims file 
and examining the Veteran, the 
examiner must provide an opinion on 
whether the Veteran currently has a 
diaphragmatic/hiatal hernia that was 
caused by   any incident of his active 
service.  

c.  In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to speculation, 
he or she must so state.

d.  If the examiner responds to the 
above inquiry that he/she cannot so 
opine without resort to speculation, 
the AMC/RO will attempt to clarify 
whether there is evidence that must be 
obtained in order to render the 
opinion non-speculative and to obtain 
such evidence.  

Any necessary tests or studies must be 
conducted, and all clinical findings will be 
reported in detail and correlated to a 
specific diagnosis.  The report prepared must 
be typed.

3.  Thereafter, the AMC/RO will review the 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action is 
to be implemented.  

4.  The AMC/RO will notify the Veteran that 
it is his responsibility to report for the 
above examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of a 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation needs to be obtained which 
shows that notice scheduling the examination 
was sent to the last known address.  It 
should also be indicated whether any notice 
that was sent was returned as undeliverable.  

5.  The AMC/RO must then readjudicate the 
claim of service connection for a 
diaphragmatic/hiatal hernia, to include 
consideration of all of the evidence of 
record.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision.  The 
Veteran and his representative will be then 
given an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of the unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


